DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01/03/2022 has been entered.
Disposition of claims: 
Claims 1-19 are pending.
Claim 19 has been amended.

Response to Arguments
Applicant’s arguments see the paragraphs under the sub-title, “Regarding Response to Arguments in the Action” of pages 56-57 of the reply filed 01/03/2022 regarding the rejections of claims 1-19 under 35 U.S.C. 103 over Takahashi/Wu set forth in the Office Action of 10/05/2021 have been considered. 
Applicant argues that neither Wu nor Takahashi involves color saturation, which is the main technical problem solved by the present application. 
Applicant’s arguments are not found to be persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. color saturation) are claimed in any of instant claims. Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the Examiner cited the motivation taught by Wu being “increasing charge transfer character and tuning the color” when the claims were rejected (paragraph 54 of page 12 of the last Office Action 10/05/2021).
In response to applicant's argument as described above, the fact that applicant has recognized another advantage (i.e. color saturation) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least these reasons, the applicant’s arguments are not found to be persuasive.
Applicant argues that neither the wide scope of ring A2 disclosed in paragraph 101 of Takahashi representing aromatic heterocyclic groups containing N, nor the specific selection of ring A2 disclosed in paragraph 102 provides a clear teaching that “ring A2 can be an azabenzothiazole ring”.
Applicant’s arguments are not found to be persuasive.
Takahashi teaches that the ring A2 of the bidentate ligand L of formula (III) can be a nitrogen-containing aromatic heterocyclic group including a group derived from 5-6 membered monocyclic ring or 2- to 4-condensed ring ([101]-[102]).
Therefore, a condensed ring of nitrogen containing aromatic heterocyclic rings of pyridine and thiazole (or pyrazine and thiazole) are encompassed by the limitation of ring A2 of Takahashi.
Benzene-fused thiazole is specifically exemplified in the Example compounds 1-2 of Takahashi (see the figure in paragraphs 46 of the last office action). Pyrazine is specifically 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that in Tables 3-4 of Wu ([0229]-[0230]), Examples 1-7 are all red-shifted relative to Comparative Example 1; however, Examples 1-7 are all blue-shifted relative to Comparative Example H.
Applicant’s arguments are not found to be persuasive.
The rejections of Takahashi in view of Wu is based on the comparison of Example 8 comprising Compound 5 of Wu and Comparative Example 1 comprising Comparative compound A of Wu (see paragraph 50 of the last Office Action). The only difference between Example 8 comprising Compound 5 of Wu and Comparative Example 1 comprising  Compound A of Wu is the structure of the fused rings (pyrazine in Compound 5 vs. benzene in Compound A). 
On the other hand, there are multiple differences in structure between Compounds 8-28 of Examples 1-7 of Wu and Comparative Example 2 comprising Compound H of Wu (See below the structures of Compound 8 and Comparative Compound H). It is unclear whether the blue shift stems from the nitrogen incorporation to the fused benzene or change of benzene to the dimethylfluorene.

    PNG
    media_image1.png
    334
    559
    media_image1.png
    Greyscale

For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant recites “what is stated in the Declaration is Wu’s statement about technical facts described in Wu (see points 4 and 5 in the Declaration by Chuanjun Xia); therefore, Wu’s disclosure has provided “factual evidence”, which can support the opinion in the Declaration, so the opinion therein have a substantial evidence basis”.
Respectfully, the Examiner does not agree.
It appears that Applicant admits that what is stated in the Declaration is the opinion of Chuanjun Xia based on the disclosure of Wu.
For instance, the Declaration recites “compound (i.e. compounds of Takahashi) itself is already of MLCT-type with a short excited state lifetime. Modifying the benzene ring of the benzothiazole in the ligand to an azabenzene ring will not have more influence on MLCT” (lines 12-15 of point 5 of the Declaration). 
The Examiner found no factual evidence to support this statement. It is unclear whether the MLCT character is indeed not influenced by switching the fused benzene of the benzothiazole to azabenzene in the compounds of Takahashi.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the first paragraph of page 58 through the second paragraph of page 60 of the reply filed 01/03/2022 regarding the rejections of claims 1-19 under 35 U.S.C. 103 over Takahashi/Wu set forth in the Office Action of 10/05/2021 have been considered. 
Applicant argues that Wu only teaches the advantages brought by the aza ring being fused to the imidazole carbene ring. Applicant further argues that the only knowledge given by Wu is not the benefit brought by a fused aza six-membered ring, but the benefit brought by introducing aza into the six-membered ring fused to imidazole carbene ring; therefore, Compound No. 1 and Compound No. 2 obtained by the Examiner modifying Takahashi’s ring A2 by himself have completely deviated from Wu’s teaching.
Applicant’s arguments are not found to be persuasive.
The Examiner relies on the following teaching by Wu to reject the claims; Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu exemplifies red shift of the photoluminescence peak wavelength for the complex having nitrogen-containing heterocyclic ring as compared to that of the complex having benzene ring (Table 1 and Table 4). The change of emission color stems from substitution of the benzene ring with the nitrogen-containing heterocyclic ring. An ordinary skills in the art would have been recognized that the color change is caused by the substitution of benzene by nitrogen-containing 6-membered ring. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that the structure of ring A2 in Takahashi’s ligand is completely different from that of Wu’s fused imidazole carbene ring, and there is no basis for the combination of Takahashi and Wu.
Applicant’s arguments are not found to be persuasive.
Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III) comprising a bidentate ligand L ([094]-[097]). 
Takahashi teaches that the ring A2 of the bidentate ligand L of formula (III) can be a nitrogen-containing aromatic heterocyclic group including a group derived from 5-6 membered 
The only knowledge that an ordinary skill in the art relies upon from Wu is not the description of the entire complex structure of Wu. The only knowledge relied upon from Wu is the benefits of the fused 6-membered nitrogen-containing ring (azabenzene).
Wu teaches that increasing the number of nitrogen atoms in the fused 6-membered ring can further increase the charge transfer character of the emission ([055]). 
Wu teaches that the device comprising the inventive compound which has the fused nitrogen-containing ring provides a substantial red-shifting effect as compared to the device comprising the comparative compound which has a benzene ring ([055]; Example 8 comprising inventive Compound 5 vs. Comparative Ex. 1 comprising comparative Compound A in Tables 3 and 4).
The only difference between the inventive Compound 5 and comparative Compound A is that the inventive Compound 5 has the nitrogen containing fused ring while the Comparative compound A has the fused benzene ring.
One of ordinary skill in the art would recognize that the red-shift of the emission of the inventive compound stems from the difference in the electronic properties of the nitrogen-containing 6-mbmered ring as compared to the benzene ring. Therefore, an ordinary skill in the art would have been motivated to substitute the benzene ring with the nitrogen-containing ring to arrive at the resultant compound. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that regarding claims 17-18, the structure of the pyridine ring being fused to the imidazole ring of Compound 8-32 disclosed by Wu are out of the range of ring A2 in the ligand L of Takahashi.
Respectfully, the Examiner does not agree.
The rejections of claims 17-18 is based on the modification of the fused nitrogen containing ring (pyrazine ring) of the metal complex of Takahashi as modified by Wu (see “Takahashi as modified by Wu Compound no. 1” in paragraph 57 of the last Office Action).
Takahashi teaches that the ring A2 of the nitrogen-containing aromatic heterocyclic group of the general formula Chem. 7 can be a 2- to 4-condensed ring compound ([102]). The ring A2 corresponds to the pyrazine ring of the metal complex of Takahashi as modified by Wu above. Therefore, the disclosure of Takahashi “nitrogen-containing aromatic heterocyclic group with 2-condensed ring” encompasses the azabenzene-fused thiazole structure (i.e. pyridine and pyrazine) of the resultant compound, Takahashi as modified by Wu Compound no. 3 (see structure in paragraph 85 of the last Office Action).
The only knowledge that an ordinary skill in the art relies upon from Wu is that the benefit of nitrogen incorporation into a fused benzene.
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
The benefits taught by Wu (i.e. tuned HOMO/LUMO energy, changed emission color, and increased charge transfer character) are expected for not only pyrazine-fusion but also pyridine-fusion because the nitrogen-containing heterocyclic ring of the disclosure of Wu includes both pyridine and pyrazine (see inventive Compounds 8 through 32 in [074]).
Pyridine and pyrazine are alternative options as the fused nitrogen-containing ring at position A2 of the compounds of Takahashi. See MPEP 2143(I)(B).
Therefore, an ordinary skill in the art would have been motivated to substitute the pyrazine ring with the pyridine ring to arrive at the resultant compound, Takahashi as modified by Wu Compound no. 3.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the third paragraph of page 60 through the second paragraph of page 62 of the reply filed 01/03/2022 regarding the rejections of claims 1-19 under 35 U.S.C. 103 over Takahashi/Igarashi/Chen set forth in the Office Action of 10/05/2021 have been considered. 
Applicant argues that the structure of the ligand and the way connecting the ligand to the metal and the metals are different. Applicant further argues that the metal complexes of Igarashi and Chen both emit fluorescence, which is a singlet emission.
Respectfully, the Examiner does not agree.
Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III) comprising a bidentate ligand L ([094]-[097]). 
Takahashi teaches that the ring A2 of the bidentate ligand L of formula (III) can be a nitrogen-containing aromatic heterocyclic group including a group derived from 5-6 membered monocyclic ring or 2- to 4-condensed ring ([101]-[102]). That is, Takahashi teach that the ring A2 can be an azabenzothiazole ring, and the scope of formula (III) encompasses the resultant compounds of Takahashi as modified by Wu no. 1 and no. 2 (page 13 of the previous Office Action), which reads on all the limitations of Applicant’s formula 1 of the instant claim 1.
The only knowledge that an ordinary skill in the art relies upon from Igarashi and Chen is not the description of the entire complex structure of Igarashi or Chen. The only knowledge relied upon from Igarashi and Chen is the benefits of the fused 6-membered nitrogen-containing ring (azabenzene).
Igarashi teaches that the prior art compounds disclosed by Nakamura et al. (JPH 07133483 A) and Chen et al. (JPH 10330744 A) have low color purity. Igarashi discloses that the object of the invention of Igarashi is to provide an organic electroluminescent device with an 
The structures of Compound of Takahashi and the Compound of Igarashi are similar in that both are organometallic complexes used as the emitter of an organic electroluminescent device and comprises the ligand having a five-membered heterocyclic ring (i.e. thiazole or pyrimidine) coordinated to the metal through the nitrogen atom of the five-membered heterocyclic ring. 
The complexes of Igarashi represented by formula (2) has a nitrogen-containing ring fused to the imidazole group (see compounds 2-1 through 2-36 in columns 19-26). On the other hand, the prior art by Chen represented by formula I of Chen has a fused benzene ring at the same position where the nitrogen-contained fused ring is located in the complexes of Igarashi (see example complexes of Chen; Complex I-10 through VI-15 of pages 9-19) as highlighted by dashed circles of the example compounds of Chen and Igarashi below.

    PNG
    media_image2.png
    377
    724
    media_image2.png
    Greyscale

The only difference between the Compound (2-1) of Igarashi and Compound I-01 of Chen is that the Compound (2-1) of Igarashi has the nitrogen containing fused ring while the 
One of ordinary skill in the art would recognize that the high color purity and high efficiency of the invention of Igarashi stems from the nitrogen-containing 6-mbmered ring (pyridine) as compared to the benzene ring. Therefore, an ordinary skill in the art would have been motivated to substitute the benzene ring with the nitrogen-containing ring in the Example compound 1 or 2 of Takahashi to arrive at the resultant compound, Complex of Takahashi as modified by Igarashi and Chen (1) and (2) (see structures in paragraph 106 of the last Office Action). See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that Igarashi gives an opposite teaching. Applicant further argues that Example 6 in column 38 of Igarashi uses compound 2-2 with maximum emission wavelength of 450 nm, which produces a substantial blue shift relative to the maximum emission wavelength of 475 nm of Comparative example 1 using compound A without aza (see column 35 of Igarashi).
Respectfully, the Examiner does not agree.
Applicant compares emission wavelengths of the device comprising Compound 2-2 of Igarashi and the device comprising Compound A of Igarashi as shown below.

    PNG
    media_image3.png
    335
    530
    media_image3.png
    Greyscale

There are multiple differences in structure. It is unclear whether the blue shift stems from the nitrogen incorporation to the fused benzene or change of oxygen to phenyl-substituted nitrogen in the azole ring.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1, hereafter Takahashi) in view of Wu et al. (US 2012/0228583 A1, hereafter Wu).
Regarding claims 1-7 and 16, Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III), ML(q-j)L’j, wherein M is a metal ([096]); q is a valence of the metal; L and L’ represent bidentate ligand; j can be 0, 1, and 2.
Takahashi further discloses the bidentate ligand L (“Chem. 7” in [097]) having the following structure.

    PNG
    media_image4.png
    185
    286
    media_image4.png
    Greyscale
,
wherein the ring A1 represents an aromatic hydrocarbon ring or aromatic heterocyclic group ([098]), wherein the aromatic hydrocarbon group includes 5- or 6-membered monocyclic ring and a 2- to 5-condensed ring ([099]); ring A2 represents a nitrogen-containing aromatic heterocyclic group which may have a substituent ([101]), wherein the nitrogen-containing aromatic heterocyclic group includes a group derived from a 5-6 membered monocyclic ring or 2- to 4-condensed ring ([102]); and the substituent include alkyl group and aromatic hydrocarbon group ([103]).
Takahashi exemplifies the metal complexes ([113]) as shown below.

    PNG
    media_image5.png
    315
    512
    media_image5.png
    Greyscale

The only difference between Applicant’s Formula 1 and the ligand L of Takahashi’s example compounds is the nitrogen-containing ring including atoms X1 to X4 of Applicant’s Formula 1 (i.e. Takahashi’s compounds do not contain the nitrogen in the fused benzene ring). However, Takahashi does teach that the ring A2 of the nitrogen-containing aromatic heterocyclic group of Chem. 7 can be a 2- to 4-condensed ring compound ([102]).
Wu discloses metal complexes wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing fused ring ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). Wu teaches ([055]) that the nitrogen-containing fused ring in Wu’s inventive Compound 5 ([073]) provides with a substantial red-shifting effect relative to Comparative compound A ([229]), as shown below (Note difference between two structures marked in dashed circles).

    PNG
    media_image6.png
    311
    557
    media_image6.png
    Greyscale

Takahashi and Wu are analogous in the field of organometallic compounds. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complexes of Takahashi (Example compounds 1 and 2) by replacing the benzene ring fused to the thiazole part with the nitrogen containing ring (i.e. pyrazine ring) taught by Wu, as taught by Wu. 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyrazine-fused thiazole are aromatic heterocyclic groups including 5- or 6-membered monocyclic ring and 2- to 4-condensed ring at the position A2 of the formula (III) of Takahashi. That is, both condensed ring structures are alternative options within the limitation of A2 of the formula (III) of Takahashi. The substitution of the fused benzene ring with the fused pyrazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of 
The resultant metal complexes of Takahashi as modified by Wu (See the structures below) have identical structure as Applicant’s Formula 1, wherein Cy is a substituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N (X1 and X4 is N); and R is hydrogen.

    PNG
    media_image7.png
    312
    608
    media_image7.png
    Greyscale

The metal complex of Takahashi as modified by Wu (Compound no. 1) meets all the limitations of claims 1-5, 7, and 16. 
The metal complex of Takahashi as modified by Wu (Compound no. 2) meets all the limitations of claim 1-5, 6, and 16.
Regarding claims 8-13
Takahashi discloses an organic electroluminescent device (“organic electroluminescence element” in [215] and Fig. 1) comprising an anode (layer “2”), a cathode (layer “9”), and an organic layer (“luminescent layer 5”) disposed between the anode and the cathode.
Takahashi further exemplifies an organic an electroluminescent device (“Example 7” in [397]) comprising an anode (ITO in [333]), a cathode (Al in [352]), and a luminescent layer comprising Compound D-5 ([399]) as a dopant and Compound E-3 ([396]) and Compound H-2 ([399]) as two hosts ([397]), wherein the luminescent layer is an organic layer and disposed between the anode and the cathode.

    PNG
    media_image8.png
    416
    618
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi as modified by Wu (Compound no. 1) by using it as the luminescent dopant material of the organic electroluminescent device of Takahashi, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the 
The resultant device comprising an anode (ITO), a cathode (Al), and a luminescent layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the luminescent layer is an organic layer and disposed between the anode and the cathode, meeting all the limitations of claims 8-13.
Regarding claim 14, the organic electroluminescent device of Takahashi as modified by Wu reads on all the features of claim 8, as outlined above.
The device comprises an anode (ITO), a cathode (Al), and an organic layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the organic layer is disposed between the anode and the cathode.
Takahashi discloses a consumer product (“organic EL display”) and an organic light-emitting device (“organic EL display”) which use the organic electroluminescent device of the invention ([035], [328]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Takahashi as modified by Wu by using it in a consumer product or an organic light-emitting device, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a consumer product or an organic light-emitting device.
The resultant consumer product or the organic light-emitting device comprises the organic electroluminescent device of Takahashi as modified by Wu, meeting all the limitations of claim 14.
Regarding claim 15, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claim 1, as outlined above. 
The electroluminescent device of Takahashi as modified by Wu comprises an organic layer (“luminescent layer”) comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) and host materials (Compound E-3 or Compound H-2 of Takahashi), wherein the organic layer is a formulation, meeting all the limitations of claim 15.
Regarding claims 17-19, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claims 1-7 and 16, as outlined above.
The metal complex of Takahashi as modified by Wu (Compound no. 1) does not meet the limitation of claim 17. The only difference is that the metal complex of Takahashi as modified by Wu (Compound no. 1) has a pyrazine ring fused to the thiazole, but claim 17 requires a ring having one nitrogen atom to be fused to the thiazole. However, Takahashi does teach that the ring A2 of the nitrogen-containing aromatic heterocyclic group of Chem. 7 can be a 2- to 4-condensed ring compound ([102]).
Wu teaches organometallic compounds wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing rings ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu teaches ([055]) that the metal complexes comprising a fused pyridine ring in Wu’s inventive Compounds 8 through 32 ([074]) and the organic light emitting device comprising the complexes (Example Devices 1-7, 9-11, 13-14) provide with the red-shifting effect relative to those comprising the a fused benzene ring (Comparative compound A in Tables 1, 3-4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi (Example compound 1) by replacing the benzene ring fused to the thiazole part with the nitrogen containing ring of pyridine, as taught by Wu. 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyridine-fused thiazole are aromatic heterocyclic groups including 5- or 6-membered monocyclic ring and 2- to 4-condensed ring at the position A2 of the formula (III) of Takahashi. That is, both condensed ring structures are alternative options within the limitation of A2 of the formula (III) of Takahashi. The substitution of the fused benzene with fused pyridine would have been one known element for another known element and would have led to 
The resultant metal complex of Takahashi as modified by Wu (Compound no. 3) have identical structure as the metal complexes of Takahashi as modified by Wu (Compound no. 1) except the pyrazine ring is replaced by a pyridine ring (N can be located at one of X1, X2, X3, or X4 of Applicant’s Formula I).
The metal complex of Takahashi as modified by Wu (Compound no. 3) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N; and R is hydrogen, meeting all the limitations of claims 17-19.

    PNG
    media_image9.png
    290
    654
    media_image9.png
    Greyscale


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1) in view of Igarashi et al. (US 6358634 B1, hereafter Igarashi) and Chen et al. (JPH 10330744 A, a machine translated English document is referred to, hereafter Chen).
Regarding claims 1-7 and 16-19, Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III), ML(q-j)L’j, wherein M is a metal ([096]); q is a valence of the metal; L and L’ represent bidentate ligand; j can be 0, 1, and 2.
Takahashi further discloses the bidentate ligand L (“Chem. 7” in [097]) having the following structure.

    PNG
    media_image4.png
    185
    286
    media_image4.png
    Greyscale
,
wherein the ring A1 represents an aromatic hydrocarbon ring or aromatic heterocyclic group ([098]), wherein the aromatic hydrocarbon group includes 5- or 6-membered monocyclic ring and a 2- to 5-condensed ring ([099]); ring A2 represents a nitrogen-containing aromatic heterocyclic group which may have a substituent ([101]), wherein the nitrogen-containing aromatic heterocyclic group includes a group derived from a 5-6 membered monocyclic ring or 2- to 4-condensed ring ([102]); and the substituent include alkyl group and aromatic hydrocarbon group ([103]).
Takahashi exemplifies the metal complexes ([113]) as shown below.

    PNG
    media_image5.png
    315
    512
    media_image5.png
    Greyscale

The only difference between Applicant’s Formula 1 and the ligand L of Takahashi’s example compounds is the nitrogen-containing ring including atoms X1 to X4 of Applicant’s Formula 1 (i.e. Takahashi’s compounds do not contain the nitrogen in the fused benzene ring). However, Takahashi does teach that the ring A2 of the nitrogen-containing aromatic heterocyclic group of Chem. 7 can be a 2- to 4-condensed ring compound ([102]).
Igarashi discloses a metal complex used as the light emitting material of an organic electroluminescent device (column 1, last paragraph; column 39, line 27-34).
Igarashi teaches that the prior art compounds disclosed by Nakamura et al. (JPH 07133483 A) and Chen et al. (JPH 10330744 A) have low color purity. Igarashi discloses that the object of the invention of Igarashi is to provide an organic electroluminescent device with an improved color purity (column 1, lines 58-61). Igarashi also teaches that the organic electroluminescent device comprising the compounds of Igarashi provides high efficiency (column 39, line 27-34).
Igarashi teaches two methods (1) and (2) to improve the color purity; methods (1) and (2) are directed to the compound of formula (1) and formula (2), respectively (column 2, lines 5-65).
The method (1) is directed to substituents at R11 and R12 of formula (1), wherein there is no ring fused to the 5-membered heterocyclic ring such as oxazole or thiazole (see example compounds 1-1 through 1-38 of columns 10-18). 
The method (2) is directed to the ring Q1 of formula (2) which can be a nitrogen-containing heteroaromatic ring including pyridine, pyrazine, and pyrimidine ring (column 6, lines 49-59). Igarashi exemplifies a metal complex including a fused pyridine ring at Q1 position of formula (2) (compound 2-1 in column 19).
The complexes of Igarashi represented by formula (2) has a nitrogen-containing ring fused to the imidazole group (see compounds 2-1 through 2-36 in columns 19-26). On the other hand, the prior art by Chen represented by formula I of Chen has a fused benzene ring at the same position where the nitrogen-contained fused ring is located in the complexes of Igarashi (see example complexes of Chen; Complex I-10 through VI-15 of pages 9-19) as highlighted by dashed circles of the example compounds of Chen and Igarashi below.

    PNG
    media_image2.png
    377
    724
    media_image2.png
    Greyscale

An ordinary skill in the art would have recognized that substitution of the fused benzene ring of a metal complex with a nitrogen-containing ring improved the emission color purity of the metal complex.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complexes of Takahashi (Example compounds 1 and 2) by replacing the benzene ring fused to the thiazole unit with a pyridine ring, based on the teaching of Igarashi and Chen.
The motivation of doing so would provide the metal complex with high color purity and high efficiency.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyridine-fused thiazole are aromatic heterocyclic groups including 5- or 6-membered monocyclic ring and 2- to 4-condensed ring at the position A2 of the formula (III) of Takahashi. That is, both condensed ring structures are alternative options within the limitation of A2 of the formula (III) of Takahashi. The substitution of the fused benzene with fused pyridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, Igarashi teaches two methods to improve color purity; (1) and (2) in column 2 of Igarashi. The selection of method (1) among the two methods would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant metal complexes of Takahashi as modified by Igarashi and Chen (1) and (2) have identical structure as Applicant’s Formula 1, wherein Cy is an unsubstituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N (X4 is N); and R is hydrogen.

    PNG
    media_image10.png
    354
    575
    media_image10.png
    Greyscale

The metal complex of Takahashi as modified by Igarashi and Chen (1) meets all the limitations of claims 1-5, 7, and 16-19. 
The metal complex of Takahashi as modified by Igarashi and Chen (2) meets all the limitations of claim 1-5, 6, and 16-18.
Regarding claims 8-13, the metal complex of Takahashi as modified by Igarashi and Chen (1) reads on all the features of claims 1-5, 7 and 16-19, as outlined above.
Takahashi discloses an organic electroluminescent device (“organic electroluminescence element” in [215] and Fig. 1) comprising an anode (layer “2”), a cathode (layer “9”), and an organic layer (“luminescent layer 5”) disposed between the anode and the cathode.
Takahashi further exemplifies an organic an electroluminescent device (“Example 7” in [397]) comprising an anode (ITO in [333]), a cathode (Al in [352]), and a luminescent layer comprising Compound D-5 ([399]) as a dopant and Compound E-3 ([396]) and Compound H-2 ([399]) as two hosts ([397]), wherein the luminescent layer is an organic layer and disposed between the anode and the cathode.

    PNG
    media_image8.png
    416
    618
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi as modified by Igarashi and Chen (1) by using it as the luminescent dopant material of the organic electroluminescent device of Takahashi, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the luminescent dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention 
The resultant device comprising an anode (ITO), a cathode (Al), and a luminescent layer comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the luminescent layer is an organic layer and disposed between the anode and the cathode, meeting all the limitations of claims 8-13.
Regarding claim 14, the organic electroluminescent device of Takahashi as modified by Igarashi and Chen reads on all the features of claims 8-13, as outlined above.
The device comprises an anode (ITO), a cathode (Al), and an organic layer comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the organic layer is disposed between the anode and the cathode.
Takahashi discloses a consumer product (“organic EL display”) and an organic light-emitting device (“organic EL display”) which use the organic electroluminescent device of the invention ([035], [328]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Takahashi as modified by Igarashi and Chen by using it in a consumer product or an organic light-emitting device, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was 
The resultant consumer product or the organic light-emitting device comprises the organic electroluminescent device of Takahashi as modified by Igarashi and Chen, meeting all the limitations of claim 14.
Regarding claim 15, the metal complex of Takahashi as modified by Igarashi and Chen (1) reads on all the features of claim 1, as outlined above. 
The electroluminescent device of Takahashi as modified by Igarashi and Chen comprises an organic layer (“luminescent layer”) comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) and host materials (Compound E-3 or Compound H-2 of Takahashi), wherein the organic layer is a formulation, meeting all the limitations of claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786